110 T.C. No. 28



                 UNITED STATES TAX COURT



UNION CARBIDE CORPORATION AND SUBSIDIARIES, Petitioner v.
       COMMISSIONER OF INTERNAL REVENUE, Respondent



 Docket No. 3501-94.                     Filed June 15, 1998.



      P, the related supplier of UCFSC, a wholly owned
 foreign sales corporation (FSC) within the meaning of
 sec. 922, I.R.C., filed a motion for partial summary
 judgment, arguing that P is entitled to redetermine its
 FSC commission expenses for its taxable years 1987,
 1988, and 1989 pursuant to sec. 925(a), I.R.C., and
 regulations thereunder. R objects to P's motion and
 filed a cross-motion for partial summary judgment,
 arguing that P failed to claim additional FSC
 commission expenses within the time prescribed by sec.
 1.925(a)-1T(e)(4), Temporary Income Tax Regs., 52 Fed.
 Reg. 6448 (Mar. 3, 1987).

      1. Held: Respondent's cross-motion for partial
 summary judgment granted and petitioner's motion for
 partial summary judgment denied; sec. 1.925(a)-
 1T(e)(4), Temporary Income Tax Regs., supra, requires
 that the period of limitations for claiming refunds
 under sec. 6511, I.R.C., be open for both petitioner
                               - 2 -

     and UCFSC in order for petitioner to claim additional
     FSC commission expenses for the years in dispute.

          2. Held, further, sec. 1.925(a)-1T(e)(4),
     Temporary Income Tax Regs., supra, is valid.


     Thomas M. Haderlein, James M. O'Brien, Jeffrey M. O'Donnell,

Tamara L. Frantzan, and Jerry L. Robinson, for petitioner.

     Steven R. Winningham and Joseph F. Long, for respondent.



                              OPINION

     NIMS, Judge:   This matter is before the Court on

petitioner's motion and respondent's cross-motion for partial

summary judgment filed pursuant to Rule 121.

     Unless otherwise indicated, all section references are to

sections of the Internal Revenue Code in effect for the years at

issue.   All Rule references are to the Tax Court Rules of

Practice and Procedure.

     Respondent determined deficiencies in the Federal income

taxes of petitioner for its taxable years ending December 31,

1987, 1988, and 1989 as follows:

           Year                         Deficiency

           1987                           $387,887
           1988                         24,156,481
           1989                         32,903,323

     The issues for decision are:   (1) Whether petitioner can

claim additional foreign sales corporation (FSC) commission

expenses pursuant to section 1.925(a)-1T(e)(4), Temporary Income
                               - 3 -

Tax Regs., 52 Fed. Reg. 6448 (Mar. 3, 1987) (Regulation), with

respect to export sales made during its taxable years 1987

through 1989, in connection with petitioner's claims for refunds

for overpayment of taxes for those years under section 6511; and,

if not, (2) whether the Regulation is valid.

     Petitioner's principal offices were located in Danbury,

Connecticut, at the time the petition was filed.

                            Background

     The facts related below are derived from the Stipulation of

Facts, Foreign Sales Corporation Issue, filed on August 8, 1997,

and attached exhibits.   The facts are stated solely for purposes

of deciding the matter before us and are not findings of fact in

the event of a trial of this case.     See Coca-Cola Co. & Subs. v.

Commissioner, 106 T.C. 1, 2 (1996).

     During the years at issue, petitioner manufactured or

produced various chemicals, plastics, carbon products, and

industrial gases in the United States.     Petitioner sold a portion

of its products to customers outside the United States.

     On December 31, 1984, petitioner organized Union Carbide

Foreign Sales Corporation (UCFSC) under the laws of the U.S.

Virgin Islands.   UCFSC elected to be taxed as an FSC pursuant to

section 922(a)(2) on March 13, 1985.     UCFSC operated and

qualified as an FSC throughout the relevant period.

     Under an Export Distribution and Commission Agreement

(Agreement) dated December 28, 1984, petitioner paid UCFSC during
                                 - 4 -

the taxable years at issue amounts intended to be the maximum

commission allowable on foreign trading gross receipts (FTGR)

derived from the sale of its export products.   Petitioner

calculated UCFSC's profit each year to be the maximum profit

allowable under the administrative pricing rules of section

925(a) and accompanying regulations.

     On its 1987, 1988, and 1989 Forms 1120, U.S. Corporation

Income Tax Return, petitioner reported FSC commission expenses

under section 925(a) in the amounts of $32,670,323, $68,033,199,

and $57,622,379, respectively.    For purposes of calculating those

expenses, petitioner used the administrative pricing rule set

forth in section 925(a)(2), which requires taxpayers to determine

the combined taxable income (CTI) of the FSC and the related

supplier attributable to FTGR.    For purposes of calculating CTI,

petitioner allocated and apportioned operating expenses pursuant

to the "sales factor" allocation method under section 861 and

accompanying regulations.

     UCFSC filed its 1987, 1988, and 1989 Forms 1120-FSC, U.S.

Income Tax Return of a Foreign Sales Corporation, on September

15, 1988, August 22, 1989, and September 10, 1990, respectively.

(UCFSC is not a party in the instant case.)

     Petitioner is subject to respondent's Coordinated

Examination Program (CEP).   Typically, every income tax return of

a CEP taxpayer is surveyed or examined by respondent, usually in

2- or 3-year cycles.   The examination of petitioner's 1987
                               - 5 -

through 1989 tax years (1987-89 Cycle) commenced with an audit

notification letter dated April 16, 1990.   Shortly thereafter, a

preaudit conference was held between petitioner and respondent's

examination team, at which the parties discussed the scope and

timing of the pending examination.

     At the preaudit conference, petitioner was informed that,

because no FSC adjustments had been proposed as a result of

respondent's examination of its 1984-86 Cycle, respondent would

not examine FSC issues in the 1987-89 Cycle.   The examination

team requested, and petitioner executed, Forms 872, Consent to

Extend the Time to Assess Tax, for each of the years of the 1987-

89 Cycle.   During the course of the examination, respondent did

not seek Forms 872 for UCFSC's corresponding tax years, nor did

petitioner file any protective claims for refund or solicit any

extensions of the periods of limitations for UCFSC's 1987, 1988,

and 1989 tax years.   During that time, petitioner did not

anticipate making a redetermination of the FSC commissions paid

to UCFSC during those years.

     The limitations periods for respondent to assess

deficiencies under section 6501(a) (limitations on assessment and

collection), and for UCFSC to file claims for refund under

section 6511 (limitations on credit or refund), for UCFSC's 1987,

1988, and 1989 tax years expired on September 15, 1991, August

22, 1992, and September 10, 1993, respectively.
                               - 6 -

     The examination of petitioner's 1987-89 Cycle resulted in

the issuance of a notice of deficiency to petitioner for those

years on December 7, 1993.   Petitioner filed a petition on

February 28, 1994, in which, among other things, petitioner

assigned error to the entire amount of deficiencies determined by

respondent.   On May 6, 1994, respondent advised petitioner that

the case had been forwarded to the Internal Revenue Service (IRS)

Appeals Office in an effort to resolve without a trial some or

all of the adjustments set forth in the deficiency notice.

     Petitioner first learned of the potential tax benefit of

redetermining its FSC commission expenses for the years in issue

in connection with the preparation of its 1993 tax returns.   On

December 15, 1994, petitioner gave written notice to the Appeals

officer who was then considering the case that petitioner

intended to seek additional FSC commission expenses for the years

in issue.   The additional FSC commissions were premised on

petitioner's redetermination of the operating expenses allocable

and apportionable using a "production cost" method under section

861(b) to determine CTI, instead of the sales allocation method

previously used on petitioner's returns.   On May 5, 1995,

petitioner filed an amendment to its petition (first amendment),

claiming additional FSC commission expenses in the amounts of

$17,578,042, $18,638,279, and $23,111,671, for 1987, 1988, and

1989, respectively.   On July 7, 1995, respondent filed an answer

to the first amendment, asserting, among other things, that
                                - 7 -

petitioner's claims for additional FSC commissions were not made

within the time prescribed by the Regulation.

       On August 21, 1996, petitioner advised respondent of its

intent to amend the petition a second time (second amendment) to

claim additional FSC commission expenses for its 1987, 1988, and

1989 tax years (over and above those claimed in the first

amendment) attributable, among other things, to its use of the

"transaction-by-transaction" method of determining FSC profits

under section 1.925(a)-1T(c)(8), Temporary Income Tax Regs., 52

Fed. Reg. 6446 (Mar. 3, 1987), instead of a determination of FSC

profit based on product groupings, as previously used on

petitioner's returns.    The second amendment, filed on October 24,

1996, claimed additional FSC commissions in the amounts of

$1,598,757, $8,911,740, and $28,106,979, for 1987, 1988, and

1989, respectively.    On December 4, 1996, respondent filed an

answer to the second amendment, again denying petitioner's claims

because they were not asserted within the time prescribed by the

Regulation.

        On August 20, 1996, UCFSC filed amended returns for its

1987, 1988, and 1989 tax years, reporting additional FSC

commission income in the amounts of $19,176,799, $27,550,019, and

$51,218,650, respectively, and resulting additional income tax

due.    (These amounts match the total amounts of additional FSC

commission expenses claimed by petitioner in its two amendments

to the petition.)    Respondent rejected UCFSC's amended returns,
                               - 8 -

and no additional tax has been assessed against UCFSC for the

aforementioned years.

     On December 12, 1996, the parties held a telephone

conference call with the Court in which it was agreed that the

threshold issue of whether or not petitioner had timely asserted

its claims for additional FSC commission expenses under the

Regulation would be considered apart from the substantive merits

of those recomputations.   On the basis of that discussion,

petitioner filed its motion, and respondent filed its cross-

motion, for partial summary judgment with respect to the

threshold issue, along with supporting memoranda of law.

                             Discussion

     Petitioner asks us to find overpayments of taxes for its

1987, 1988, and 1989 tax years, respectively, based on its

recomputation of the commissions payable to its foreign

subsidiary, UCFSC, during those years pursuant to section 925(a)

and attendant regulations.   We have jurisdiction to determine the

amounts of any overpayments with respect to petitioner's 1987,

1988, and 1989 tax years since respondent has determined a

deficiency for each of those years.    Sec. 6512(b); Barton v.

Commissioner, 97 T.C. 548, 552 (1991).    We must first decide

whether the Regulation precludes petitioner from claiming

additional FSC commission expenses for the years in issue.    If we

hold that it does, we must then decide whether the Regulation is

valid.
                                - 9 -

     For the purpose of petitioner's motion and respondent's

cross-motion, the parties agree that there are no genuine issues

of material fact in dispute and that the matter before us is ripe

for summary judgment.   Rule 121(b); Exxon Corp. v. Commissioner,

102 T.C. 721, 725 (1994); Intel Corp. & Consol. Subs. v.

Commissioner, 100 T.C. 616, 619 (1993), affd. 67 F.3d 1445 (9th

Cir. 1995).   If we grant petitioner's motion, further proceedings

to determine the amounts of additional FSC commission expenses to

which petitioner is entitled will be required.   If, on the other

hand, we grant respondent's cross-motion, no further proceedings

concerning this issue will be necessary.

     In deciding the matter before us, we first find it useful to

synopsize the statutory and regulatory framework and history

pertaining to FSC's and their statutory predecessors, domestic

international sales corporations (DISC's).

     Congress enacted the DISC provisions in 1971 as a tax

incentive to encourage and increase exports.   Revenue Act of

1971, Pub. L. 92-178, sec. 501, 85 Stat. 497, 535.   The DISC

provisions are set forth in sections 991 through 997.   Those

sections allowed domestic corporations to defer taxes on a

significant portion of profits from export sales similar to the

tax benefits available to corporations manufacturing abroad

through foreign subsidiaries.   H. Rept. 92-533, at 58-59 (1971),

1972-1 C.B. 498, 529; S. Rept. 92-437, at 90-91 (1971), 1972-1

C.B. 559, 609.   A domestic corporation that conducts its foreign
                               - 10 -

operations through a foreign subsidiary generally does not pay

Federal tax on the income from those operations until the

subsidiary's income is repatriated to the domestic parent.

General Dynamics Corp. & Subs. v. Commissioner, 108 T.C. 107, 116

(1997).

       Under the DISC provisions, Congress created intercompany

pricing rules for the purpose of limiting the amount of income

that the parent (related supplier) could allocate to the DISC,

thus limiting the amount of tax incentive by means of income

deferral.    These rules provided for the price at which the

related supplier was deemed to have sold its products to the

DISC, regardless of whether any price was actually paid.       Id. at

117.    Section 994(a) provided three alternative pricing methods

for DISC's.    The first two methods were safe harbors, created so

that taxpayers might avoid the complexities of section 482.      Sec.

994(a)(1) and (2); Brown-Forman Corp. v. Commissioner, 94 T.C.
919, 926 (1990), affd. 955 F.2d 1037 (6th Cir. 1992).    However,

under section 994(a)(3), taxpayers could use the rules of section

482 to allocate an arm's-length profit to the DISC if those rules

would allow a greater allocation of profit to the DISC than

either safe harbor.    Sec. 994(a)(3); Brown-Forman Corp. v.

Commissioner, supra at 926.

       The parent corporation either sold its product to the DISC

for resale in foreign markets, a buy-sell DISC, or paid a

commission to the DISC for selling goods in foreign markets, a
                               - 11 -

commission DISC.    Brown-Forman Corp. v. Commissioner, supra at

926-927.    Although the section 994(a) pricing rules literally

applied only to a buy-sell DISC, they were adopted for commission

DISC's pursuant to statutory authority granted to the Secretary.

Sec. 994(b)(1); sec. 1.994-1(d)(2)(i), Income Tax Regs.

       In 1984, Congress enacted the FSC provisions (sections 921

through 927) to replace and cure certain perceived shortcomings

in the DISC provisions for taxable years beginning after December

31, 1984.    Deficit Reduction Act of 1984, Pub. L. 98-369, sec.

801(a), 98 Stat. 494, 985; S. Prt. 98-169 (Vol. 1), at 636

(1984); see Brown-Forman Corp. v. Commissioner, supra at 924-925,

946.    The Senate Finance Committee explanation of the FSC

legislation states that

            In general, where the provisions of the bill are
       identical or substantially similar to the DISC
       provisions under present law, the committee intends
       that rules comparable to the rules in regulations
       issued under those provisions will be applied to the
       FSC. [S. Prt. 98-169 (Vol. 1), supra at 636.]


       As with DISC's, under the FSC provisions, the FSC and its

related supplier remain subject to section 482 but may elect

between two safe harbor pricing methods to determine the profit

of the FSC in order to avoid the complexities of section 482.

Sec. 925(a)(1) and (2).    The transfer pricing rules applicable to

FSC's are analogous to the rules applicable to DISC's.    Secs.

925(a), 994(a); General Dynamics Corp. & Subs. v. Commissioner,

supra at 117-118.    The FSC and related supplier may, subject to
                              - 12 -

certain restrictions, select the most favorable of the

administrative pricing methods of section 925(a) in order to

reallocate income generated by export sales from the parent

corporation to the FSC.   The FSC provisions permanently exempt a

portion of FSC profits (approximately 65 percent) from tax.    Sec.

923(a).   The FSC recognizes the nonexempt portion of its taxable

income as income effectively connected with the conduct of a U.S.

trade or business.   Sec. 921(d).

     Section 925(a) provides in pertinent part:

          SEC. 925 (a). In General.--In the case of a sale
     of export property to a FSC by a person described in
     section 482, the taxable income of such FSC and such
     person shall be based upon a transfer price which would
     allow such FSC to derive taxable income attributable to
     such sale (regardless of the sales price actually
     charged) in an amount which does not exceed the
     greatest of--

               (1) 1.83 percent of the foreign trading gross
          receipts derived from the sale of such property by
          such FSC,

               (2) 23 percent of the combined taxable income
          of such FSC and such person which is attributable
          to the foreign trading gross receipts derived from
          the sale of such property by such FSC, or

               (3) taxable income based upon the sale price
          actually charged (but subject to the rules
          provided in section 482).

     Although section 925(a) applies literally only to buy/sell

FSC's, Congress authorized the Secretary to prescribe regulations

setting forth consistent rules with respect to commission FSC's.

Sec. 925(b); General Dynamics Corp. & Subs. v. Commissioner,
                              - 13 -

supra at 118; sec. 1.925(a)-1T(d)(2), Temporary Income Tax Regs.,

52 Fed. Reg. 6447 (Mar. 3, 1987).

     The Regulation was adopted as part of a comprehensive set of

temporary regulations intended to "provide immediate guidance

necessary to FSC's and their shareholders with respect to

provisions under Title VIII of the Tax Reform Act of 1984

(Foreign Sales Corporations)" and is effective for taxable years

beginning after December 31, 1984.     T.D. 8126, 1987-1 C.B. 184,

191-211.   The Regulation provides as follows (bracketed numerals

supplied):

          (4) Subsequent determination of transfer price,
     rental income or commission. [1] The FSC and its
     related supplier would ordinarily determine under
     section 925 and this section the transfer price or
     rental payment payable by the FSC or the commission
     payable to the FSC for a transaction before the FSC
     files its return for the taxable year of the
     transaction. [2] After the FSC has filed its return,
     a redetermination of those amounts by the Commissioner
     may only be made if specifically permitted by a Code
     provision or regulations under the Code. [3] Such a
     redetermination would include a redetermination by
     reason of an adjustment under section 482 and the
     regulations under that section or section 861 and
     § 1.861-8 which affects the amounts which entered into
     the determination. [4] In addition, a redetermination
     may be made by the FSC and related supplier if their
     taxable years are still open under the statute of
     limitations for making claims for refund under section
     6511 if they determine that a different transfer
     pricing method or grouping of transactions may be more
     beneficial. [5] Also, the FSC and related supplier
     may redetermine the amount of foreign trading gross
     receipts and the amount of costs and expenses that are
     used to determine the FSC's and related supplier's
     profits under the transfer pricing methods. [6] Any
     redetermination shall affect both the FSC and the
     related supplier. [7] The FSC and the related
     supplier may not redetermine that the FSC was operating
                               - 14 -

       as a commission FSC rather than a buy-sell FSC, and
       vice versa. [Sec. 1.925(a)-1T(e)(4), Temporary Income
       Tax Regs., 52 Fed. Reg. 6448 (Mar. 3, 1987).]

       Petitioner and respondent agree that the Regulation permits

an FSC and its related supplier to redetermine the transfer price

or commission reported on their original returns through the

filing of amended returns, provided that the conditions of the

Regulation are satisfied.    The parties lock horns, however, over

the scope of the requirements imposed by the Regulation on the

redetermination of FSC commissions by a related supplier and an

FSC.    More specifically, the parties dispute the import of

sentence No. 4 of the Regulation.

       Regulations that are valid exercises of the powers of the

Secretary have the force and effect of law.      Sim-Air, USA, Ltd.

v. Commissioner, 98 T.C. 187, 198 (1992).      The rules for

interpreting regulations resemble those governing the

interpretation of statutes.    See, e.g., KCMC, Inc. v. FCC, 600
F.2d 546, 549 (5th Cir. 1979); Intel Corp. & Consol. Subs. v.

Commissioner, 100 T.C. 631.    When construing a statute or a

regulation, courts are to give effect to its plain and ordinary

meaning unless doing so would produce absurd or unreasonable

results.    Green v. Bock Laundry Mach. Co., 490 U.S. 504, 509

(1989); KCMC, Inc. v. FCC, supra at 549; Exxon Corp. v.

Commissioner, 102 T.C. 721 (1994).      The most basic tenet of

statutory construction is to start with the language of the

statute itself.    United States v. Ron Pair Enters., Inc., 489
                                - 15 -

U.S. 235, 241 (1989).    When the plain language of the statute or

regulation is clear and unambiguous, that is where the inquiry

should end.    General Dynamics Corp. & Subs. v. Commissioner, 108
T.C. 121-122.

     On brief, petitioner presents a plenitude of alternative

arguments in support of its claims for additional FSC commission

expenses for the years in issue.    Petitioner's principal

contention is that the plain language of sentence No. 4 requires

only that the party in the overpayment position file its claims

for refund relating to a redetermination of FSC commission

expenses within the allowable time period under section 6511.    In

other words, petitioner maintains that the section 6511 period of

limitations need be open only for its own taxes, not those of

UCFSC, in order for petitioner to redetermine its FSC commission

expenses.     Thus, petitioner asserts that it can deduct additional

FSC commission expenses in the amounts of $19,176,799,

$27,550,019, and $51,218,650 for 1987, 1988, and 1989,

respectively, subject to any "correlative adjustments" to UCFSC's

returns that, in petitioner's view, are mandated by sentence No.

6 of the Regulation.

     Petitioner alternatively argues that, even if a "dual

statute of limitations requirement" inheres in sentence No. 4,

sentence No. 5 literally contains no such requirement.

Therefore, petitioner reasons, it is entitled to claim additional

expenses in the amounts of $17,578,042, $18,638,279, and
                              - 16 -

$23,111,671 for 1987, 1988, and 1989, respectively, subject to

any correlative adjustments to UCFSC's returns.   The foregoing

amounts are based on the portion of petitioner's FSC

recomputations attributable to its section 861(b) expense

adjustments, as alleged in petitioner's first amendment.

     As a further alternative argument, petitioner maintains

that, if taxpayers must satisfy any dual limitations requirement

under the Regulation, the period applicable to the party in the

deficiency position must be based on section 6501 rather than

section 6511.   (The limitations periods contained in sections

6501 and 6511 are not uniformly parallel.)   In that connection,

petitioner argues that its claims for additional FSC commission

expenses for 1988 and 1989 in the amounts of $18,638,279 and

$51,218,650 are timely because they were made within the periods

for petitioner to file claims for refund under section 6511 and

for respondent to assess correlative deficiencies against UCFSC

under section 6501(e)(1)(A) (the 6-year period of limitations

applicable to omissions from gross income in excess of 25 percent

of the gross income reported on the taxpayer's return).

(Petitioner acknowledges that both of its claims for 1987, as

well as its revised claim for 1988, came after the 6-year period

of limitations had expired with respect to UCFSC for those years,

and are thus barred under this interpretation of the Regulation.)

     Respondent argues, on the other hand, that petitioner's

claims are proscribed by the plain language of the Regulation.
                              - 17 -

Respondent maintains that sentence No. 4 allows the FSC and the

related supplier to change their administrative pricing method,

or the grouping of transactions to which the methods are applied,

only if such redeterminations are made while the periods of

limitations for making claims for refund under section 6511 are

open for both the FSC and the related supplier (dual section 6511

requirement).   Respondent further argues that the dual section

6511 requirement extends to any redeterminations made pursuant to

sentence No. 5 as well.

     We agree with respondent.   The Regulation is clear and

unambiguous, and that is where our inquiry as to the meaning of

the Regulation must end.   See General Dynamics Corp. & Subs. v.

Commissioner, supra at 122.

     In response to petitioner's principal argument, the

antecedents of the pronoun "their" in sentence No. 4 are

unequivocally the related supplier and the FSC.   Thus, sentence

No. 4 on its face mandates that the period of limitations under

section 6511 be open for both the related supplier and the FSC in

order for FSC commission expenses to be redetermined.

     Despite claiming to rely on the plain meaning of the

Regulation, petitioner asks the Court to interpret sentence No. 4

essentially as follows:

     In addition, a redetermination may be made by the FSC
     and related supplier if either the related supplier's
     or the FSC's taxable year is still open under the
     statute of limitations for making claims for refund
     under section 6511 if they determine that a different
                              - 18 -

     transfer pricing method or grouping of transactions may
     be more beneficial.

     Petitioner reasons that a dual section 6511 requirement is

superfluous insofar as sentence No. 6 calls for correlative

adjustments to the returns of the party in the deficiency

position.   (Petitioner's argument presupposes that correlative

adjustments are authorized by sentence No. 6 even though the year

of the taxpayer in the deficiency posture may already otherwise

have closed.   See discussion infra at pp. 24-25).

     We think sentence No. 4 and sentence No. 6 serve different

functions, however.   To wit, sentence No. 4 specifies the time

within which redeterminations must be made by the parties,

whereas sentence No. 6 underscores the fact that such

redeterminations cannot be made unilaterally.    The interpretation

advanced by petitioner simply flies in the face of the plain

language of the Regulation, and we decline to rewrite the

Regulation to conform with petitioner's tortured construction.

Cf. Brown-Forman Corp. v. Commissioner, 94 T.C. 939.

     Petitioner's alternative position regarding redeterminations

under sentence No. 5 is without merit as well.    Petitioner

argues, in effect, that since sentence No. 5 speaks to certain

types of changes not permitted by sentence No. 4, sentence No. 5

must not incorporate the timeframe contained in sentence No. 4.

But it defies logic to suppose that, in drafting the Regulation,

the Secretary would have provided sub silentio a disparate rule
                              - 19 -

for making redeterminations pursuant to sentence No. 5.   Rather,

we conclude that the dual section 6511 requirement set forth in

sentence No. 4 applies equally to redeterminations of FTGR and

the amounts of costs and expenses used to redetermine profits of

the FSC and the related supplier under the transfer pricing

methods of section 925(a).   In that connection, we observe that

sentence No. 5 begins with the word "also".   According to

Webster's II New Riverside University Dictionary (1988), "also"

means "in addition: likewise."   Moreover, the preamble to the FSC

regulations states in pertinent part that a

     redetermination may be made by the FSC and related
     supplier if their taxable years are open under the
     statute of limitations for making claims for refund
     under section 6511 if they determine that a different
     transfer pricing method or grouping of transactions
     would be more beneficial. Likewise, * * * [the FSC and
     related supplier] may redetermine the amount of * * *
     [FTGR] and the costs and expenses that are used to
     determine their profit under the transfer pricing
     methods. * * * [T.D. 8126, 1987-1 C.B. at 189;
     emphasis added.]

     Petitioner has failed to persuade us that sentence No. 5

should be read inconsistently with, and divorced from, the

requirement announced in sentence No. 4.   Regulations, like

statutes, "are to be considered, each in its entirety and not as

if each of its provisions was independent and unaffected by the

others."   Alexander v. Cosden Pipe Line Co., 290 U.S. 484, 496

(1934); see General Dynamics Corp. & Subs. v. Commissioner, 108
T.C. 121.
                                - 20 -

     Petitioner's argument regarding the applicability of section

6501 to the party in the deficiency position for purposes of

satisfying the Regulation's terms is also unavailing.    While

section 6501 undeniably governs respondent's ability to assess

deficiencies, the Regulation expressly ties taxpayers'

redeterminations of FSC expenses to the period of limitations

under section 6511.   These are wholly independent matters, which

petitioner wrongly conflates.    Accordingly, we disagree with

petitioner's attempt to insert the limitations period of its

choosing in lieu of section 6511 in order to secure the benefits

of the Regulation.

     Lastly, the fact that the Regulation utilizes section 6511

as a point of reference, even though any commission expense

redetermination automatically places one of the taxpayers (either

the FSC or the related supplier) in a deficiency position, does

not effect an absurd or nonsensical result in our judgment.      See

Exxon Corp. v. Commissioner, 102 T.C. 728.    The dual section

6511 requirement simply specifies an uncomplicated timeframe

within which the taxpayer seeking an additional deduction must

act, nothing more.

     Based on the above discussion, we hold that the Regulation

requires that the period of limitations for claiming refunds

under section 6511 be open for both petitioner and UCFSC in order

for petitioner to claim additional FSC commission expenses for

the taxable years in issue.
                              - 21 -

     Having decided that the Regulation, by its terms, precludes

a redetermination of FSC commission expenses on the undisputed

facts of this case, we now consider petitioner's alternative

contention that the Regulation must be declared invalid.

     Section 925(b) authorizes the Secretary to prescribe

regulations with respect to commissions, rentals, and marginal

costing that are consistent with the rules set forth in section

925(a).   While there may be a question as to whether the

Regulation falls within the scope of section 925(b) and is

therefore entitled to an "especially high degree of deference" as

a "legislative" regulation, we find it unnecessary to resolve

this question.   Cf. Sim-Air, USA, Ltd. v. Commissioner, 98 T.C.

at 194.   For reasons discussed below, even under the lesser

degree of deference accorded "interpretative" regulations (those

issued pursuant to the Secretary's general rulemaking authority

under section 7805(a)), we conclude that the Regulation is valid.

     Petitioner proffers a number of arguments in support of its

position that the Regulation is both unreasonable and "contrary

to the plain language, origins and purpose of section 925(a)".

See, e.g., National Muffler Dealers Association, Inc. v. United

States, 440 U.S. 472, 477-478 (1979); Sim-Air, USA, Ltd. v.

Commissioner, supra at 194; CWT Farms, Inc. v. Commissioner, 79
T.C. 1054, 1062 (1982), affd. 755 F.2d 790 (11th Cir. 1985).

None are cogent.
                                - 22 -

      Petitioner posits that the Regulation's dual section 6511

requirement precludes taxpayers from maximizing their allowable

FSC commissions via amended returns, in contravention of section

925(a) and congressional intent.     In that connection, petitioner

argues that the dual section 6511 requirement improperly adds to

section 925(a) a limitation not envisioned by Congress.     To

bolster its position, petitioner quotes in part the Senate

Finance Committee report accompanying the FSC legislation:

     Under the administrative pricing rules, the transfer
     price from the related supplier to the FSC may be
     computed after the FSC sells the goods to a customer.
     Furthermore, the FSC and its related supplier may make
     adjustments upwards or downwards following the close of
     the taxable year in which the FSC sells the goods. [S.
     Prt. 98-169 (Vol. 1), supra at 649.]

     Petitioner reads the statute and legislative history too

broadly.    Section 925(a) itself is silent on the issue of

redeterminations of FSC commission expenses.     Cf. Bankers Life &

Cas. Co. v. United States, ___ F.3d ___, ___ (7th Cir., Apr. 17,

1998).     Moreover, the legislative history excerpted above does

not mention redeterminations via amended returns--it simply

endorses adjustments to FSC expenses after the relevant tax year

has closed.     Cf. E.I. du Pont de Nemours & Co. v. Commissioner,

41 F.3d 130, 137 (3d Cir. 1994), affg. 102 T.C. 1 (1994).

     Contrary to petitioner's assertions, the Regulation does not

conflict with the language of the underlying statute, nor is it

inconsistent with legislative intent.     See CWT Farms, Inc. v.

Commissioner, supra at 1063-1064.     The extent to which Congress
                              - 23 -

intended taxpayers to be able to redetermine FSC commission

expenses after their original tax returns have been filed is not

explicitly stated in the statute or its legislative history.    In

light of the silence of section 925(a) on this score, the

challenged Regulation in no way can be said to contradict or

limit the "unambiguous" language of the statute.   Cf. id. at

1064.   On the contrary, the Regulation fosters the goal of

section 925(a) of allowing taxpayers to maximize FSC expenses

within certain parameters.

     In addition to being entirely consistent with the statute

and legislative history, the dual section 6511 requirement is in

no way unreasonable.   See Faltesek v. Commissioner, 92 T.C. 1204,

1210-1211 (1989).   Since the returns of both the FSC and the

related supplier are necessarily affected by any redeterminations

under the Regulation, it is logical to require any recomputations

to be made within a timeframe applicable to both taxpayers.     To

deny the Secretary the ability to place time constraints on the

benefits conferred by the Regulation would unduly circumscribe

his authority under section 7805(a) to adopt "all needful rules

and regulations" for the enforcement of the revenue statutes.

(Emphasis added.)   Moreover, the lack of such a time limit would

raise the specter of ex post facto or retroactive tax planning--a
                              - 24 -

result which Congress could hardly have intended in enacting the

FSC legislation, notwithstanding its interest in promoting

foreign trade.   See Faltesek v. Commissioner, supra at 1210-1211.

     Petitioner contends that, in a lengthy audit, to the extent

it is respondent's policy to refuse to grant consents solely for

the purpose of extending the period for taxpayers to file claims

for refund, the Regulation unreasonably bars the related supplier

from claiming additional expenses after the period of limitations

under section 6511 with respect to the FSC has expired.

     We disagree.   Far from being arbitrary or unreasonable, the

fact that the Secretary chose to confine taxpayers'

redeterminations to a period which may be extended instead of a

fixed timeframe indicates to us that the Secretary was mindful

that a closed-end period conceivably could bar redeterminations

in the case of a lengthy audit.   Cf. id. at 1211-1212.   In the

case before us, petitioner made no attempt to secure an extension

for UCFSC to file claims for refund for the years at issue.

Moreover, it is not respondent's policy to deny invariably such

extensions.   See 2 Audit, Internal Revenue Manual (CCH), sec.

4541.6, at 8161-17 ("A consent, the sole purpose of which is to

extend the period for filing claims for refund, should not be

accepted unless the Chiefs, Examination Division * * *,

authorizes [sic] the acceptance * * * [thereof]." (Emphasis

added)).
                              - 25 -

     In any event, taxpayers ordinarily would not have to ask for

consents during the course of a lengthy audit; respondent would

likely request Forms 872 from a related supplier and an FSC in

order to preserve his ability to assess any FSC-related

deficiencies against one or the other.   Here, respondent

presumably did not request Forms 872 from UCFSC because the audit

of the taxpayers' previous 3-year cycle had not yielded any FSC-

related adjustments.   It is of course also true, as respondent

recognizes, that regardless of the IRS's willingness or

unwillingness to grant consents, a taxpayer in petitioner's shoes

need only anticipate the possibility of favorable revisions to

its FSC expenses and file a protective claim for refund within

the proper time in order to preserve rights under the Regulation.

     Petitioner next argues that the Regulation unreasonably

"creates a double standard, permitting respondent to 'whipsaw'

taxpayers with respect to the Commissioner's FSC recomputations";

i.e., by assessing FSC-related deficiencies against one taxpayer

after the period for the other taxpayer to claim refunds has

expired.   Although not identical, we think that the situation

posed by petitioner is analogous to that in Collins Elec. Co. v.

Commissioner, 67 T.C. 911 (1977).   In that case we stated that

          Section 482 may contemplate a suspension of the
     running of the statute of limitation on claims for refund
     of the overpayment attributable to the correlative
     adjustment or, as the first sentence of section 1.482-
     1(d)(2), Income Tax Regs., * * * seems to suggest, may
     impose a positive duty on the Commissioner, without regard
                               - 26 -

       to the statute of limitation on refund claims, to refund
       such overpayment. * * * [Id. at 924.]

In petitioner's hypothetical situation, sentence No. 6 may compel

respondent to refund such overpayments regardless of the

expiration of section 6511.    In any event, this scenario is not

before us, and we need not resolve it at this time.    Cf. id. at

924.

       Conversely, petitioner argues that the Regulation's dual

section 6511 requirement opens the door for taxpayers to whipsaw

respondent.    For example, a related supplier could claim a refund

based on additional FSC commissions while the period of

limitations under section 6511 is open for both the related

supplier and the FSC, but after the period of limitations has

expired under section 6501 for respondent to assess the FSC's

correlative deficiency.    Petitioner correctly points out that in

such a case section 6511 would be irrelevant to the assessment of

an FSC's deficiency stemming from additional commission income.

Petitioner also states that the FSC's filing of an amended return

reporting a deficiency does not provide any basis for the

assessment thereof if the period of limitations under section

6501 has expired.    See Diamond Gardner Corp. v. Commissioner, 38
T.C. 875, 881 (1962); Melahn v. Commissioner, 9 T.C. 769, 778

(1947); Rev. Rul. 74-580, 1974-2 C.B. 400.

       Under the terms of the Regulation, however, petitioner is

not entitled to its claims of additional FSC commission expenses
                              - 27 -

so as to create a corresponding deficiency for UCFSC inasmuch as

petitioner did not meet the dual section 6511 requirement, and

UCFSC is not a party in this case.     Whether or not, under the

scenario conjured up by petitioner, respondent would be able to

assess deficiencies against the FSC, notwithstanding the

expiration of the period of limitations under section 6501, is

not a question before us, and we need not speculate about it.

     We conclude that the Regulation's dual section 6511

requirement imposed on taxpayers represents a "reasonable

accommodation of the competing interests of fairness,

administrability, and avoidance of abuse."     Atlantic Mut. Ins.

Co. v. Commissioner, 523 U.S. ___, ___ 118 S. Ct. 1413, 1415

(1998).   In reaching our conclusion, we recognize that the

Regulation conceivably could have been written in other ways,

including the manner advocated by petitioner.     Cf. L & F Intl.

Sales Corp. v. United States, 912 F.2d 377, 381 (9th Cir. 1990).

However, such a possibility is extraneous to our inquiry.     See,

e.g., National Muffler Dealers Association, Inc. v. United

States, 440 U.S. at 488 ("The choice among reasonable

interpretations is for the Commissioner, not the courts."); E.I.

du Pont de Nemours & Co. v. Commissioner, 41 F.3d at 136; Brown

v. United States, 890 F.2d 1329, 1338 (5th Cir. 1989).

Petitioner has failed to convince us that the Regulation is

either unreasonable or inconsistent with the underlying statute,
                              - 28 -

its origin, or its purpose.   See Faltesek v. Commissioner, 92
T.C. 1210-1211.

     We have considered the remaining arguments of the parties

and, to the extent that they have not been addressed herein, find

them to be either not germane or unconvincing.

     In light of the above, we hold that the Regulation is valid

and, since petitioner has failed to follow its provisions, we

further hold that petitioner is not entitled to its claims for

additional FSC commission expenses, in whole or in part, for the

taxable years at issue.   Accordingly, respondent's cross-motion

is granted, and petitioner's motion is denied.

     To reflect the foregoing,



                                      An order granting

                                 respondent's cross-motion for

                                 partial summary judgment and

                                 denying petitioner's motion

                                 for partial summary judgment will

                                 be issued.